DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a suction scrubber (see Fig. 1) and a pressure regulator/valve (see Fig. 2).
Regarding Figures 3, 4, 5, 6A, 6B and 7, these drawings appear to be grayscale versions of colored drawings and/or photographs; however, drawings are to be in black and white, and hatching must be used to indicate section portions of an object.  The grayscale shading of Figures 3, 4, 5, 6A, 6B and 7 cause lack of clarity of the drawings and do not allow proper understanding thereof.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to provide proper description of the “dual gain system” claimed in claim 10.  The specification describes a rotary high-pressure piston actuator being controlled via pneumatic pressure being supplied from two solenoids; however, there is no mention or description of a dual gain system.
Appropriate correction is required.
Claim Objections
Claim(s) 1, 10, 13 and 15 is/are objected to because of the following informalities:  
In claim 1, line 1, the recitation “the system” should read –the anti-surge recycle valve system--.
In claim 1, line 5, the recitation “the control valve” should read –the pipeline rotary control valve--.
In claim 1, line 6, the recitation “the control valve” should read –the pipeline rotary control valve--.
In claim 10, the recitation “the system” should read –the anti-surge recycle valve system--.
Regarding claim 13, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
In claim 13, lines 1-2, the recitation “the system” should read –the surge control valve system--.
In claim 15, line 2, the recitation “the difference” should read –the measured difference--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the threshold deviation” in lines 10-11 and 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the system is a dual gain system”; however, it is unclear as to what is being claimed.  The phrase “dual gain system” typically refers to electrical systems, such as sensors; however, the system (or anti-surge recycle valve system) is drawn to a fluid transfer system for gases (more specifically, natural gas).  Additionally, Applicant’s specification fails to sufficiently explain how the anti-surge recycle valve system works as a dual gain system, or how various components of the anti-surge recycle valve system are employed to make the anti-surge recycle valve system a dual gain system.
Claim 11 recites the limitation “the setpoint deviation limit” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Similarly, claim 12 recites the limitation “the setpoint deviation limit” in line 1, and is rejected for the same reason as claim 11, above.
Claim 13 recites the limitation “the first and second control loops utilize a Red Circle Valve Controller digital positioner with a surge-programmable feature which activates a high-speed solenoid” in lines 2-4; however, it is unclear as to whether the first and/or second control loops activate(s) a single or respective high-speed solenoid(s), or if the Red Circle Valve Controller digital positioner activates a single high-speed solenoid.  Additionally, under the assumption that the Red Circle Valve Controller digital positioner activates the high-speed solenoid, the claim is unclear as to how the first and/or second control loops relate to this function.  Would it be sufficient that the first and second control loops utilize the Red Circle Valve Controller digital positioner which has a capability of actuating a high-speed solenoid, or do the first and second loops have to utilize the programmed surge-programmable feature to actuate a high-speed solenoid.
Claim 17 recites the limitation “the threshold limit comprises a +/- 20% deviation” in lines 1-2; however, the claim is unclear as to what value the +/- 20% deviation is determined from.
Claims 2-9, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Allowable Subject Matter
Claim(s) 1-17, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5762468 discloses an air compressor having two blow-off fittings to relieve surge pressure in a compressed air line.  US9400060 discloses a gas valve, which is modulated by upstream and downstream pressures.  US3814375 discloses a fluid actuated valve having redundant solenoid valves to supply and exhaust control pressure to a servo piston actuator.  US5242263 discloses an anti-surge valve for a compressor system having a servo motor.  EP2042743 discloses a compressor system having an anti-surge valve, which is actuated by an electric motor.  DE202020102558 discloses a compressor system having an anti-surge means with a plurality of actuators, which allow for rapid actuation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753